DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,967,577 to Gartner et al.
Gartner et al. disclose an electromechanical lock (20) comprising: a housing (24) including a drive cam (70) having at least one receiving slot (72) thereon, a shaft (30) engaged with the drive cam and a dial (34) rotatably coupled to the shaft; a locking bolt (27) received within the housing and moveable between a locked and an unlocked position; a locking mechanism (40) including a lower lever portion and a pivotal upper lever portion (60), the lower lever portion including a nose portion (46) engageable with the at least one receiving slot and an arm portion (42) including a cavity (space defined between 41 and 44) for housing a motor (80), the motor rotatably engageable with the upper lever portion such that upon actuation, the motor causes the upper lever portion to pivot from a first locked position to a second open position (column 5, lines 40-51), wherein in the open position the nose portion is configured to engage the at least one receiving slot and the locking bolt retracts from the locked position to the unlocked position (column 5, lines 40-51), as in claim 1.
Gartner et al. also disclose the upper lever portion includes a first post (82) received by an arcuate slot (66) in the lower lever portion which is configured to allow upper lever portion to pivot from the first locked position to the second open position, as in claim 2.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a fence having a fence post thereon, the fence pivotally coupled to the lower lever portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to combination locks:




U.S. Patent Number 9,080,349 to Burrus et al.; U.S. Patent Number 6,341,513 to Chen; U.S. Patent Number 6,295,849 to Gartner et al.; U.S. Patent Number 5,542,272 to Heinemann; U.S. Patent Number 5,307,656 to Gartner et al.; U.S. Patent Number 4,910,981 to Gartner; U.S. Patent Number 4,420,955 to Marold; U.S. Patent Number 3,968,667 to Gartner et al.; U.S. Patent Number 3,176,486 to Richardson.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 13, 2022